Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00480-CR

                                        The STATE of Texas,
                                             Appellant

                                                   v.

                                     Stephen Andrew SEAMAN,
                                              Appellee

                     From the County Court at Law No. 15, Bexar County, Texas
                                      Trial Court No. 515715
                            Honorable Robert Behrens, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 19, 2018

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant the State of Texas filed a motion to dismiss this appeal. The motion is granted,

and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).

                                                    PER CURIAM

Do Not Publish